Citation Nr: 0018998	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  95-39 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law



WITNESSES AT HEARING ON APPEAL

The appellant and his custodian





INTRODUCTION

The appellant had active duty from October 1966 to October 
1969.  Service in Vietnam is indicated by the record.

This matter was last before the Board of Veterans' Appeals 
(Board) in January 1999, on appeal from a September 1994 
rating decision of the Portland, Oregon  Department of 
Veterans Affairs (VA) Regional Office (the RO).  When last 
before the Board, entitlement to service connection was 
denied upon the basis that evidence had not been obtained to 
reflect that the appellant had been subjected to qualifying 
stressors under applicable statute and regulation.

By order dated in January 2000 and pursuant to a joint motion 
for remand filed by the appellant and VA, the United States 
Court of Appeals for Veterans Claims (Court) remanded the 
appellant's claim for further development of the record and 
readjudication.  


FINDINGS OF FACT

1. The available evidence does not support a finding that the 
appellant is a combat veteran.

2. The available evidence reflects that the appellant 
sustained a qualifying stressor during the course of his 
Vietnam military service.

3. The appellant has been diagnosed to have PTSD as a result 
of his Vietnam military service.  


CONCLUSION OF LAW

PTSD was incurred in or as a result of the appellant's active 
military service. 38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he has PTSD as a result of 
experiences he had during his military duty in Vietnam.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. 
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

Given these requirements, the Board will first outline the 
generally applicable law and regulations applicable to the 
appellant's claim.  The Board will then conduct its   
analysis in the context of its discussion of the evidence of 
record.  

The Applicable Law

Service connection: Psychiatric Disorders

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
psychiatric disability was incurred in service, or was 
manifested to a compensable degree within one year after 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.307, 3.309 (1999).  Notwithstanding 
the lack of a diagnosis of a psychiatric disorder during 
service or within one year thereafter, service connection may 
still be granted if all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991); 38 
C.F.R. § 3.303(d) (1998); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

Determinations relative to service connection will be based 
on review of the entire evidence of record.  38 U.S.C.A. 
§ 7104(a) (West 1991); 38 C.F.R. § 3.303(a); see  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (1999); see also 38 C.F.R. § 4.125 (1999).  

With regard to substantiation of the criterion of a claimed 
in-service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
1991), infra.; 38 C.F.R. § 3.304(d) (1999); see also Gregory 
v. Brown, 8 Vet. App. 563 (1996); Collette v. Brown, 82 F.3d 
389 (Fed.Cir. 1996).

Applicable law further provides that where it is determined, 
through the receipt of certain recognized military citations 
or other supportive evidence, that the veteran  was engaged 
in combat with the enemy and the claimed stressors are 
related to such combat, the appellant's lay testimony 
regarding the stressors must be accepted as conclusive as to 
their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
appellant's testimony is found to be "satisfactory."  
Satisfactory evidence is "credible" and "consistent with 
the circumstances, conditions, or hardships of such 
service."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.303(d).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court observed 
that the import of the 38 U.S.C.A. § 1154(b) is ascertained 
when viewed in the context of comparing the evaluation of the 
merits of the claim of a non-combat veteran and a combat 
veteran.  A non-combat veteran's claim must be denied if the 
preponderance of the evidence is against the claim.  By 
preponderance of the evidence is meant that the truth of the 
fact in controversy is "more likely than not."  See Aguilar 
v. Derwinski, 2 Vet. App. 21, 23 (1991).  Conversely, a 
combat veteran's claim cannot be denied unless there is 
"clear and convincing evidence" to the contrary as to the 
service incurrence or aggravation element.  By "clear and 
convincing" is meant that there is a "reasonable certainty 
of the truth of the fact in controversy."  See Vanerson v. 
West, 12 Vet. App. 254 (1999).  

In short, in order to grant service connection for PTSD to a 
non-combat veteran, there must be credible evidence to 
support the veteran's assertion that the stressful event 
occurred.  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997);  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).
 
In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much. Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  

The Well-Grounded Claim Requirement/Duty to Assist/Standard 
of Proof

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the initial and predicate "burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded," meaning that 
the claim is "one which is . . . capable of 
substantiation."  Further, the claim "need not be 
conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997); see also 
Morton v. West, 12 Vet. App. 477, 481 (1999) (Observing in 
Epps, the Federal Circuit Court of Appeals "definitively 
held that 'there is nothing in the text of [38 U.S.C.A] § 
5107 to suggest that [] VA has a duty to assist a claimant 
until the claimant meets his or her burden'" of establishing 
a well-grounded claim before providing any assistance to the 
claimant.").

In order for a claim of entitlement to service connection to 
be well grounded, there must have been presented competent 
evidence of a current disability; a disease or injury which 
was incurred in service, and a nexus between the disease or 
injury and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996)(table); see Watai v. Brown, 9 Vet. App. 441, 443 
(1996).  In ascertaining whether a claim is well grounded, 
the truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).  See 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 136- 137 
(1997).

If the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that its statutory duty to assist under 38 U.S.C.A. 
§ 5107 has been fulfilled.  See Winters v. West, 12 Vet. App. 
203 (1999).  VA's obligation to assist depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 78 (1995).

Once a claim has been determined to be well grounded, it is 
the Board's responsibility to weigh the evidence.  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 
In Gilbert, supra, it was observed that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




Factual background 

The appellant's claim arose by statement received in November 
1992.  During the course of development of his claim, the 
appellant reported that while in Vietnam, he witnessed the 
deaths of his service colleagues; that he was attacked while 
on guard duty; that he performed convoy guard duty as a 
gunner; and that his installation was subjected to shelling 
by the enemy. 

The appellant's service personnel record reflects, as he has 
reported, that he was assigned to Vietnam as a stock control 
and accounting specialist in April 1967.  Upon his 
deployment, the appellant was assigned to the 463rd Supply 
Company.  
In August 1968 the appellant was reassigned to the United 
States Army Depot, Vietnam.  The Board notes in this regard 
that a unit history of the 463rd Supply Company obtained from 
the United States Army and Joint Services Environmental 
Support Group (presently the U.S. Armed Services Center for 
Research of Unit Records [USASCRUR]) reflects that in 
September 1968, the 463rd Supply Company was deactivated and 
its personnel transferred to B Company, Troop Command, a 
subordinate unit of U.S. Army Support Command.  The 
appellant's service personnel record reflects that on January 
4, 1969, he was a member of that organization.  The record 
from USASCRUR reflects that both the 463rd Supply Company and 
the U.S. Army Support Command were posted at Qui Nhon.  The 
appellant left Vietnam on January 10, 1969.

Enclosed with USASCRUR's report are operational reports of 
the U.S. Army Support Command for various periods of the 
appellant's assignment.  In part, they reflect that for the 
period ending January 1968, the command reported that enemy 
activity had increased and targeted ammunition and petroleum 
storage facilities and supply points.  In May and July 1967, 
various petroleum storage and pipeline transport facilities 
were destroyed or damaged as a result of a several enemy 
incursions.  A quarterly operational report for the period 
including January 1968 reflects that 12 rounds of 75 
millimeter rocket fire were targeted upon a petroleum and 
small arms storage facility.    

The appellant has been diagnosed to have PTSD.  In 
particular, in August 1997, S.S., M.D, opined that the 
appellant had the disorder in question, and that it was 
related to his Vietnam experience.  In May 1998, E.C., M.D. 
diagnosed the appellant to have PTSD after interviewing the 
appellant and reviewing his claims folder, which then 
contained the report of USASCRUR and other medical records 
reflecting treatment for, and diagnoses of PTSD.  In part, 
Dr. C. opined that while the appellant appeared to be too 
cognitively impaired to be a good historian due to dementia, 
he was not in any manner malingering.  Although Dr. C. 
further observed that the appellant had very significant 
impairment mostly due to dementia, he stated that he had "no 
reason to quarrel" with the previous diagnosis of PTSD.


Analysis

As a preliminary matter, the Board finds that the appellant's 
claim is well grounded.  Through the diagnoses of Drs. S.S. 
and E.C., he has presented competent evidence of a current 
disability (a diagnosis of PTSD), linked to the appellant's 
reported history of service Vietnam.  In particular, the 
Board again observes that the appellant's report of the 
relevant Vietnam experiences is presumed credible at this 
predicate stage of analysis.  King, supra. 

Having found that the appellant's claim is well grounded does 
not end the Board's inquiry.  Rather, in this case, it places 
upon VA the duty to assist the appellant in the development 
of the claim by obtaining relevant records which could 
possibly substantiate the claim and conducting appropriate 
medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 
(1994); see 38 U.S.C.A. § 5107(a).  While the appellant's 
assertions are presumed for the limited purpose of 
ascertaining whether his claim is well grounded, the 
presumption of credibility does not extend beyond this 
predicate determination.  Chipego v. Brown, 4 Vet. App. 102, 
104-105 (1993).  The Board is then required to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole. Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).

Upon its last review, the Board determined that because the 
appellant was not a combat veteran, application of the 
provisions of 38 U.S.C.A. § 1154(b) was not appropriate.  As 
then noted, the statute provides that where it is determined, 
through the receipt of certain recognized military citations 
or other supportive evidence, that the veteran engaged in 
combat with the enemy, his lay testimony regarding the in-
service event must be accepted as conclusive as to its actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the appellant's 
testimony is found to be "satisfactory."  Satisfactory 
evidence is "credible" and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.303(d); see also Kessel 
v. West, 13 Vet. App. 9 (1999) [Observing that the statutory 
presumption only relates to the question of service 
incurrence, and its import ascertained when viewed in the 
context of comparing the evaluation of the merits of the 
claim of a non-combat veteran and a combat veteran.  A non-
combat veteran's claim must be denied if the preponderance of 
the evidence is against the claim.  By preponderance of the 
evidence is meant that the truth of the fact in controversy 
is "more likely than not."  See Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  Conversely, a combat veteran's 
claim cannot be denied unless there is "clear and convincing 
evidence" to the contrary as to the service incurrence or 
aggravation element.  By "clear and convincing" is meant 
that there is a "reasonable certainty of the truth of the 
fact in controversy."  See Vanerson v. West, 12 Vet. App. 
254 (1999)].      

There has been presented no new evidence that would alter the 
Board's earlier finding that the appellant is not a combat 
veteran.  His account of his claimed combat experiences is 
therefore insufficient to substantiate the occurrences of any 
of his stressors, and supporting evidence must be obtained.  
In this regard, the Board notes that by its order 
implementing the parties joint motion for remand, the Court 
has found that the record substantiates at least one 
occurrence of one of the appellant's reported in-service 
stressors, the rocket attack upon Qui Nhon during the period 
ending in January 1968.  Joint motion for remand, page 2; see 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appellant's claim has been remanded in part for the 
conduct of a clarifying medical examination to ascertain if 
the stressor is sufficient to cause PTSD.  

The Board in this case has carefully weighed the evidence of 
record, the appellant's contentions and testimony as well as 
the joint motion for remand returning this matter to the 
Board.  Although the appellant's claim has been remanded for 
further development of the record, and the Board is therefore 
obligated by law to comply with this directive, the Board is 
of the opinion that the record is adequately developed in its 
present posture to adjudicate this claim in the appellant's 
favor.    This is based upon the finding that a state of 
relative equipoise has been reached in this case, thereby 
mandating application of the benefit of the doubt rule in the 
appellant's favor.  See Alemany, 9 Vet. App. at 519; Brown v. 
Brown, 5 Vet. App. 413, 421 (1993).  

As is alluded to above, the Court has found that at least one 
of the appellant's claimed stressors has been substantiated.  
With substantiation of at least one stressor as was reported 
by the appellant, which has also been reviewed by medical 
examiners resulting in a diagnosis of PTSD, it is doubtful 
that further medical inquiry would result in different 
findings than are currently of record.  Moreover, although 
the appellant's numerous other reported stressors have not 
been corroborated, these are in the nature of factual 
inquiries that are essentially no longer predicate to a 
decision on this matter, given the corroboration of the 
rocket attack.    

Because the evidence has reached a state of relative balance 
in this matter, the benefit of the doubt will be accorded to 
the appellant.    


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for PTSD is granted.  



		
	Vito A. Clementi
	Acting Member, Board of Veterans' Appeals


 


